Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
This action is in response to the Amendment filed on 5/18/2021, and is a Final Office Action. Claims 1-2, 4-7, 9-11 are pending in the application. 


Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-7, 9-11 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
	The claimed invention recites the abstract concept of a commercial interaction – i.e. advertising activities/behaviors, business relations, sales activities, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 PEG. Some of the relevant claimed limitations include: obtain positional information of a plurality of registered stores registered in association with a user id as stores which an occupant of the vehicle wants to receive provision of information/determine whether there exists a first  and second nearby store located in a vicinity of the vehicle among the registered stores, by determining whether positions of the first and second nearby 
This judicial exception is not integrated into a practical application. Claim 1 includes the additional elements of a processor installed in a vehicle, server, and wireless communication channel. The processor/server/wireless communication channel represent generic computing elements. The additional elements, alone or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. The claim is directed to an abstract idea.
	Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as noted above, the processor/server/wireless communication 
	Independent claims 5, 6, 10 are directed to a system, server, and system, respectively, that comprise similar limitations to those of claim 1, and recite the same abstract idea as claim 1, and recite the abstract idea of Claim 1. The claims perform the claimed limitations using only generic components of a networked computer system. Therefore, the claims are directed to an abstract idea without significantly more for the reasons given in the discussion of claim 1. The claims are not patent eligible.
	Remaining dependent claims 2, 4, 7, 9, 11 further narrow the abstract ideas of the independent claims themselves. Therefore, the claims do not amount to significantly more than the abstract idea itself. The claims are not patent eligible.




 The prior art of record does not teach neither singly nor in combination the limitations of claims 1-2, 4-7, 9-11.


Response to Arguments
	The Applicant’s arguments have been fully considered. Applicant argues with substance:
				
				Step 2A Prong 1: Claims 1, 6 do not recite a judicial exception. None of the claims recite features requiring an activity of a single person or an activity that involves multiple people.
	In response, Examiner respectfully disagrees that Claims 1 and 6 do not recite a judicial exception. As noted above, Claims 1 and 6 recite the abstract concept of a commercial interaction – i.e. advertising activities/behaviors, business relations, sales activities/behaviors, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 PEG. Presenting targeted store information to a person represents a commercial interaction – i.e. it represents an advertising activity/behavior as well as a sales activity/behavior. Generating and providing targeted store information represents an example of an advertising activity/behavior and sales activity, as well as a business practice. Presenting targeted store information to a vehicle occupant does no more than apply or use the judicial exception to a particular technological environment/field of use.
	
				Step 2A Prong 2: Claimed invention is similar to Example 40, Claim 1, and therefore is drawn to patent-eligible subject matter
	In response, Examiner respectfully disagrees. The claimed invention and USPTO Example 40 have different fact patterns, and therefore the two are not analogous. Furthermore, in Example 40, it was concluded that  the claim as a whole is directed to a particular improvement in collecting traffic data – i.e. the method limits the collection of additional Netflow protocol data to when the initially collected reflects an abnormal condition, which avoids excess traffic volume on the network and 
	Contrary to Example 40, Claim 1, the instant claimed invention, as a whole, does not reflect an improvement in the functioning of the computing device itself, nor does it improve another technology/technical field. The additional elements of the instant claimed invention do not use or apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial excretion to a particular technological environment.

				Step 2A Prong 2: claims 1 and 6 are directed to inhibiting an increase of communication load between the providing device and the server. Applicant points to the Spec., para 85.
Claims 1 and 6 approach a technical problem: excess volume and communication load on a network.
				claims 1 and 6 integrate any alleged abstract idea into a practical application.
	In response, Examiner respectfully disagrees that claims 1 and 6 integrate any alleged abstract idea into a practical application. This judicial exception is not integrated into a practical application. Claim 1 includes the additional elements of a processor installed in a vehicle, server, and wireless communication channel. The processor/server/wireless communication channel represent generic computing elements. The additional elements, alone or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. The claim is directed to an abstract idea.	Independent claims 5, 6, 10 are directed to a system, server, and system, respectively, that comprise similar limitations to those of claim 1, and recite 
	Examiner respectfully disagrees that the claimed invention approaches a “technical problem”.
The Applicant’s Specification describes the problem that is solved by the claimed invention as: “However, the stores in the vicinity of the vehicle are not necessarily exactly alike as stores of which the occupant of the vehicle wants to receive provision of information. Therefore…information obtained by the information providing device from the server…may include information regarding stores other than stores of which the occupant of the vehicle wants to receive provision of information.” – i.e. the claimed invention seeks to optimize a business practice/goal, that of selecting and sending targeted store information to vehicle occupants. There is no technical evidence/technical support in the Applicant’s Specification that the claimed invention, when implemented, improves the functioning of the computing device itself, that it improves another technology/technical field, or that it provides a technical solution to a technical problem.
	Examiner notes that the Applicant’s Spec. describes: “the present invention has an 
object to inhibit increase of communication load 25 between an information providing device and a server, and to provide an occupant of the vehicle with information regarding a nearby store located in the vicinity of the vehicle from among stores of which the occupant of a vehicle wants to receive provision30 of information. “	Examiner notes that selecting and presenting targeted store content to a person represents a business practice/goal, not another technology/technical field. Therefore, improving this practice pertains to a business practice optimization, not to an improvement to another technology/technical field. Simply stating that the increase of the communication load between the information providing device and a server is inhibited, as a result of selecting and transmitting targeted store information, does not constitute technical support/technical evidence that the claimed invention, when implemented, improves the functioning of the computing device itself, or that it improves another 
	
				Amended independent claims overcome the cited prior art. 
	In response, Examiner agrees. The prior art rejections have been overcome, and have been withdrawn.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
             A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRU CIRNU whose telephone number is (571)272-7775. The examiner can normally be reached on M-F 9:00am-5pm.             If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ilana 
Sincerely,
/Alexandru Cirnu/
Primary Patent Examiner, Art Unit 3622
5/24/2021